DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 01/30/2022 in which claims 1, 6, and 11 were amended.
Claims 1 - 11 are currently pending and under examination, of which claims 1, 6, and 11 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to independent claims 1, 6 and 11 and arguments dated 01/30/2022 addressing the prior art are deemed sufficient in overcoming obviousness under 35 U.S.C. 103. Accordingly, the rejection is withdrawn.
Applicant’s arguments in view of the enablement rejection under 35 U.S.C. 112(a) have been fully considered, but they are not deemed persuasive. The rejection is maintained with the following response to remarks:
Applicant first points to case law regarding Centripetal Networks, Inc. v. Cisco Sys., Inc.. However, the examiner respectfully disagrees that the comparison is analogous. This is due to the particulars of that case involving conventional network analysis. In Centripetal v. Cisco, the subject matter involves correlation of data packets and logs to identify hosts or malicious entities in a network. The network is not a neural network therefore the level of complexity is not equivalent. At best, the referenced case involves the use of filtering rules. A rule is akin to a heuristic, or rule of thumb, which would require far less experimentation to enable than that which entails custom neural networks for predictive inference. As applicant points out, the instant application involves recurrent neural networks for generator and discriminator of a conditional generative adversarial network (cGAN-RNNs) and Centripetal v. Cisco.
Applicant secondly traverses the In re Wand factors analysis. Applicant emphasizes “to enable one skilled in the pertinent art” and “not necessary… perfected, commercially viable embodiment”, further describing GAN architecture of the application and noting a Wikipedia entry. However, the examiner respectfully disagrees and considers the points to be related. The GAN architecture (which the examiner considers a model to transform data into data of different nature) is not a plain vanilla or template GAN plucked from Wikipedia, but a purportedly novel variant of cGAN including two RNNs (generator and discriminator) with temporal consideration using sequence data, noise and unsupervised probabilistic functionalities in resolving anomalies. Skill is finite, and a practitioner of ordinary skill portends one who reads, but not necessarily writes, the contemporary research papers and/or developments. It is no coincidence that the overwhelming majority of these arts include extensive mathematical formulae to convey what has been accomplished. Take for example any of the following: 

Miyato et al., US Patent No: 11,048,999B2 per Claim 1:

    PNG
    media_image1.png
    515
    1255
    media_image1.png
    Greyscale

Sricharan et al., “Semi-Supervised Conditional GANs” per [P.4 Eq.3]

    PNG
    media_image2.png
    334
    1141
    media_image2.png
    Greyscale

Saatchi et Wilson, “Bayesian GAN” per [P.4 Eq.4]

    PNG
    media_image3.png
    201
    1819
    media_image3.png
    Greyscale

The above are merely examples of that which is considered to be enabling. Attention is drawn to the number of variables involved (i.e., multivariate). Multivariate data is noted in the remarks and in the 
In order to accomplish such functionality of the claimed invention, the application does not incorporate any references and leaves the reader with a specification which is not self-containing of the inventive subject matter. Speculating on whether some external reference may or may not provide enough of the missing information needed to make and/or use the invention is just that, speculative. The invention and any embodiments thereof remain commensurate with a black-box. Accordingly, the application presents insufficient technical detail to make and/or use the claimed invention. As such, enablement is not satisfied and the rejection is maintained.
In consideration of these points, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 6, 11 and related dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The response to remarks noted above are incorporated herein.
Claims 1-11 are drawn to training of a generative adversarial network GAN using recurrent neural networks RNN to output probability of an anomaly. The scope of claims have been narrowed but the specification as a whole does not provide the skilled artisan with requisite detail that substantiates the construct as being reproducible as discussed below. As such, one would not be able to make and/or use the invention.
Compliance with enablement is set forth per MPEP 2164 which recites the test for enablement. In order to answer the factual inquiry of whether or not an application requires undue experimentation, and thus is not enabled, consideration must analyze the undue experimentation factors which are known as the In re Wands factors, or more simply, the Wands factors. While MPEP 2164 further details that it is not necessary to discuss each factor, the consideration should focus on the factors, reason, and evidence leading to the conclusion that the application fails to teach how to make and/or use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Using at least claim 1 as an example, the In re Wands factors are applied below to determine that the claimed invention and the limitations recited are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or which it is most nearly connected, to make and/or use the invention. The following analysis uses representative claim 1, though the same reasoning is applied to claims 6, 11 and remaining dependent claims which claim similar subject matter. The Wands factors and analysis as they pertain to the instant application are as follows: 
The breadth of the claims: Inquiring into the scope of the claim is a determination of exactly what subject matter is encompassed by the claims. While the claims are not excessively broad, they do convey a number of elements rendering complexity to the scope. Particularly, the training is performed by a conditional GAN with RNN generator and RNN discriminator and includes a plurality of time windows and training groups in combination with discrete sequential data, noise, probabilistic anomaly labeling, and unsupervised learning. These limitations give the claims the appearance of detail and are drawn to how training is performed for a predictive architecture. It is supported by a specification which merely repeats claim language with the addition of non-transitory and CD-ROMs being in the “spirit of the invention”.
The nature of the invention, & C) the state of the prior art: The nature of the invention becomes the backdrop to determine the state of the art and level of skill possessed by one skilled in the art pertaining to the claimed subject matter. It is noted that this factor, and in fact all the factors, are all very closely related. As to the nature of the invention, this entails training accorded by GAN and RNN as noted above, see Title or specification summary. It follows that this calls for inquiry into the exact nature of the training. Training of GANs is widely noted throughout the state of the art. Countless variations of GAN are well documented, see any of the attached prior arts. A simple search in Google Scholar for generative adversarial network prior to the effective filing date returns over 10,000 results.
The level of ordinary skill, & E) The level of predictability in the art: Inquiring into the levels of ordinary skill and predictability pertain to the art. In this case, the art is that of machine learning and one of ordinary skill would be for example, a data science practitioner. The specification seems to provide form paragraph in conclusion which states that variations will be apparent to those of ordinary skill. However, the degree to which something is apparent relates to the particulars of the case. In this case, the specification itself notes per [0017] “This task is extremely complex”. Agreed, which is why the application requires more guidance than is disclosed. Guidance is not simply a piling on of quantitative features, but a distillation of functionality that conveys how an invention achieves the result. Best practices in the art include ACM artifact badges by which NPL with software is certified functional or reproducible. It is unclear how one of ordinary skill in the art would extrapolate the result based on the disclosure.
The level of direction provided by the inventor: 
A review of the terse specification and drawings reveals an apparent lack of technical detail rendering an incomplete disclosure. In consideration of implementation for the RNN-cGAN learning and execution, the application provides no direction as to the following: 
No objective function or loss function
No code or pseudocode
Not a single parameter/weight/coefficient
No benchmark results or known dataset comparison, e.g., MNIST or CIFAR
No architecture layout illustrating the relation between generator and discriminator
No unlabeled data to convey unsupervised learning
No latent representation of variables or discussion of feature space
No vectors or matrices and no operations for transformation, e.g., element-wise
No reconstruction error or regularization/normalization for training
No validation or testing of data, e.g., synthetic dataset
No sampling of group data
No attention mechanism, i.e., context vector suggesting transformer
No back-propagation or discussion of directionality
No discussion of dimensionality or singular value decomposition
No calculation specified for anomaly probability, non-integer or otherwise
No definition of terms: context or conditional as used throughout
No form of solution suggested, e.g., sub-quadratic or exponential
No stability or convergence discussion to stave mode collapse or even tractability
__________________________________________________________________
Dependent Claims
No local probability to distinguish the global probability
No discussion of term event type
How the noise can be multivariate when there are no defined variables
Zero discussion of term overlap
Simply, there is not enough objective information to make and/or use the claimed invention based on the application’s disclosure. 
The existence of working examples: Examiner is not aware of any “working examples”. The specification discloses embodiments but these are discussed at a high level as generally employing routine computer elements, i.e., processor and memory etc. As described throughout this rejection, because it is unclear of what the applicant is attempting to patent, the examiner is unable to make a factual determination regarding patentability. That is, because the functionality is not resolved in concise scientific terms, there are no working examples that would enable the claimed functionality.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Whether experimentation is undue is subject to the level of guidance provided by the disclosure. The brief disclosure largely repeats claim language with the addition of non-transitory and CD-ROMs being in the “spirit of the invention”. A patent giving exclusive rights to subject matter is in exchange for enriching the public knowledge as to how the invention is arrived at and can be made reproducible. Since the claimed training is particularly customized, one would not employ off-the-shelf techniques to readily arrive at the claimed invention. A combination of niche neural networks for architecture-specific training must be described in clear, concise, and quantifiable terms as more than an aggregation of elements. Combining said elements to arrive at the claimed invention involves a measure of additional experimentation that rises commensurate to account for the number of additional elements and features. At the core of a machine learning invention is a learning/training which involves governance by some scientific principle. One of ordinary skill in the art would not simply guess Newton’s second law prior to its arrival. Similarly, considering the application as a whole does not reveal a level of experimentation that would enable the invention, thus an undue burden is imposed and experimentation is considered unreasonable.













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124